                       Case 4:19-cv-05784-JST Document 61-4 Filed 11/21/19 Page 1 of 3


                   1   LATHAM & WATKINS LLP
                        Kevin C. Wheeler (Bar No. 261177)
                   2   kevin.wheeler@lw.com
                       140 Scott Drive
                   3   Menlo Park, CA 94025
                       T: (650) 328-4600 | F: (650) 463-2600
                   4
                        Gregory K. Sobolski (Bar No. 267428)
                   5   gregory.sobolski@lw.com
                       505 Montgomery Street, Suite 2000
                   6   San Francisco, California 94111
                       T: (415) 395-8035 | F: (415) 395-8095
                   7
                       Attorneys for Defendants Shenzhen Senior Technology
                   8   Material Co. Ltd. (US) Research Institute, and
                       Shenzhen Senior Technology Material Co. Ltd.
                   9

               10                                    UNITED STATES DISTRICT COURT

               11                               NORTHERN DISTRICT OF CALIFORNIA

               12                                         OAKLAND DIVISION

               13      CELGARD, LLC,                              CASE NO. 5:19-cv-5784-JST
               14                       Plaintiff,                DEFENDANTS SHENZHEN SENIOR
                                                                  TECHNOLOGY MATERIAL CO. LTD. AND
               15                                                 SENIOR SHENZHEN SENIOR
                             v.                                   TECHNOLOGY MATERIAL CO. LTD. (US)
               16                                                 OPPOSITION TO CELGARD, INC.’S
                                                                  MOTION FOR A TEMPORARY
               17      SHENZHEN SENIOR TECHNOLOGY                 RESTRAINING ORDER AND PRELIMINARY
                       MATERIAL CO. LTD. (US) RESEARCH            INJUNCTION
               18      INSTITUTE, AND SHENZHEN SENIOR
                       TECHNOLOGY MATERIAL CO. LTD.,
               19
                                        Defendants.
               20

               21

               22             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

               23

               24

               25

               26

               27

               28

                                                                             DEFENDANTS’ OPPOSITION TO TRO AND PI
ATTORNEYS AT LAW
                                                                                           CASE NO. 5:19-cv-5784-JST
      OP
                        Case 4:19-cv-05784-JST Document 61-4 Filed 11/21/19 Page 2 of 3


                   1          Plaintiff Celgard, Inc.’s (“Celgard”) second Motion for a Temporary Restraining Order and

                   2   Preliminary Injunction, like its first motion, should be denied. As primary support for its motion,

                   3   Celgard claims that Shenzhen Senior Technology Material Co. Ltd. (US) (“Senior US”) is

                   4   dissolving in order to “transfer asserts” and “destroy critical evidence.” That is wrong, and the

                   5   origins of Celgard’s latest motion are illuminating. On November 11, 2019, in a good faith effort

                   6   to avoid senseless waste of resources and burdening the Court with unnecessary motion practice,

                   7   counsel for Senior US sent Celgard a letter attaching a sworn declaration stating that Senior US

                   8

                   9                        Declaration of Kevin Wheeler at ¶ 2; Dkt. No. 60-12 ¶¶ 14, 16-20. The

               10      declaration further states that Senior US has not                                 an initial funding

               11      of $1 million,                                 Id. Prior to this litigation, Senior US

               12                                                                  Id. ¶¶ 7-8, 12-14. Given these facts,

               13      Senior US requested that Celgard withdraw its claims against Senior US. Wheeler Decl. ¶ 2. To

               14      allay any concern that Senior US would attempt to conduct business in the future, Senior US stated

               15      in its declaration that it planned to

               16                       Dkt. No. 60-12 ¶¶ 7-8, 12-14.

               17             In response to Senior US’s request, Celgard informed Senior US that it was “evaluating

               18      [Senior US’s] request and will fully respond … once our investigation is complete.” Wheeler

               19      Decl. ¶ 3. But instead of responding to Senior US’s request or attempting to meet and confer with

               20      Senior US about any concerns, Celgard rushed to file its tactical and unnecessary motion for

               21      temporary restraining order and preliminary injunction.

               22             Had Celgard bothered to respond to Senior US’s letter and/or meet and confer, it would

               23      have learned that Senior US is willing to stipulate that it will not dissolve during the pendency of

               24      this lawsuit. And although Senior US

               25                         prior to Celgard filing suit, Senior US will nevertheless preserve any minimal

               26      assets remaining in its possession, including any documents in accordance with its discovery

               27      obligations. In view of these facts, there is no urgency and no basis for a TRO. There also is no

               28      basis in law or fact for Celgard’s request for a bond, let alone a $100 million dollar bond. Indeed,
                                                                                 DEFENDANTS’ OPPOSITION TO TRO AND PI
ATTORNEYS AT LAW
                                                                           1                   CASE NO. 5:19-cv-5784-JST
                        Case 4:19-cv-05784-JST Document 61-4 Filed 11/21/19 Page 3 of 3


                   1   Celgard does not dispute any fact in Senior US’s sworn declaration about Senior US’s

                   2                                                                    Nor has Celgard cited anything

                   3   else—no law and no facts—to support its astounding request.

                   4          Senior US respectfully requests that the Court (i) deny Celgard’s Motion for a Temporary

                   5   Restraining Order, and (ii) order the parties to meet and confer within the next two weeks on the

                   6   remaining issues raised in Celgard’s motion in an attempt to resolve those issues without Court

                   7   intervention.

                   8

                   9

               10      Dated: November 21, 2019                         Respectfully submitted,

               11                                                       LATHAM & WATKINS LLP
               12                                                       /s/ Kevin Wheeler
                                                                        Kevin C. Wheeler (Bar No. 261177)
               13                                                       Gregory K. Sobolski (Bar No. 267428)
               14                                                       Attorneys for Defendants Shenzhen Senior
                                                                        Technology Material Co. Ltd. (US) Research
               15                                                       Institute, and Shenzhen Senior Technology
                                                                        Material Co. Ltd.
               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                               DEFENDANTS’ OPPOSITION TO TRO AND PI
ATTORNEYS AT LAW
                                                                       2                     CASE NO. 5:19-cv-5784-JST
